DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 8: 
a key frame data recording module configured to control
a navigation map copying module configured to create
a key frame data covering module configured to cover
Claim 9:
a first collection unit configured to collect the key frame data of a first frame
a second collection unit configured to collect laser data
a pose estimation unit configured to calculate
a key frame determination unit configured to determine
a map matching unit configured to match
Claim 10:
a difference calculation subunit configured to calculate
a key frame determination subunit configured to determine
Claim 11:
a first matching subunit configured to use 
a second matching subunit configured to use
a third matching subunit configured to use
Claim 12:
an outer side covering module configured to cover
Claim 13:
a probability grid map copying module configured to create
a probability grid map covering module configured to cover
a denoising module configured to denoise
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0085] of the specification recites that each of the above-mentioned modules / units is implemented in the form of software, which can be computer program(s) stored in a memory of the navigation map updating apparatus and executable on a processor of the navigation  map  updating  apparatus, or may be implemented in the form of hardware (e.g., a circuit of the navigation map updating apparatus which is coupled to the processor of the navigation map updating apparatus) or a combination of hardware and software (e.g., a circuit with a single chip microcomputer).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-20, the claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below. 
Claims 1, 8, and 14:
“successful relocalization of the robot”: this term is indefinite because it is unclear how the relocalization could take place, without a “localization” process from the first place. Furthermore, it is unclear what the successful relocalization reflects, whether it reflects a “completed” relocalization, or an “accurate” relocalization for example. Also, the term successful is a relative term, such that neither the claims nor the specification has provided a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; that is, it is unclear with respect to what entity the relocalization is considered “successful”; i.e. successful with respect to a previous map, or with respect to a standard (threshold) map;
“new navigation map”, “an original navigation map”, “an updated navigation map”: The terms,” new, original, and updated” are relative terms which render the claims indefinite; the terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear if the new map is “new” with respect to the “original map” or the “updated map” (or both), and if the original map is “original” with respect to the “new map” or the “updated map” (or both).
Claims 2, 9, and 15:
“the key frame data of a first frame”, “the key frame data of a new frame base”, “the key frame data of the previous frame”: there is insufficient antecedent basis for this term in the claims, nor in the claims from which they depend, rendering the metes and bounds of the claims indefinite;
“collecting laser data of a current frame”: it is unclear how the current frame is different from the first frame, or whether the collection of laser data of a current frame is further limiting (defining) the first frame; First frame versus current frame, versus previous frame;
“current frame”, “new frame”: The terms,” new”, “current” are relative terms which render the claims indefinite; the terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear if the new frame is “new” with respect to the “current frame” or with respect to the “previous frame” (or both), and vice versa;
“precise pose”: The term, “precise” is relative terms which renders the claims indefinite; the term is not defined by the claims, and the specification does not provide a standard for ascertaining the requisite degree, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, such that it is unclear with respect to what standard or condition the pose would be considered precise;
Claims 2, 3, 4, 5, 6, and 7:
“the step of “: there is insufficient antecedent basis for the step in those claims, nor in the claim from which they depend, rendering the metes and bounds of the claims indefinite. 
Claims 4, 11, and 17:
“the accuracy of an odometer of the robot”: there is insufficient antecedent basis for this term in those claims, nor in the claim from which they depend, rendering the metes and bounds of the claims indefinite;
Claims 7, 13, and 20:
“a new probability grid map”, “original probability grid map”, “updated probability grid map”, “denoised navigation map”: the terms “new, original, updated, and denoised” are relative terms which render the claims indefinite; the terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear if the new probability map is “new” with respect to the “original probability map” or the “updated probability map” (or both), and if the original map is “original” with respect to the “new map” or the “updated map” (or both) (and the same issue with respect to the denoised navigation map).
Claims 2-7, 9-13, and 15-19 depend from independent claims 1, 8, and 14, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same rationale.
Claims 3-5, and 10-11, and 16-18 depend from claims 2, and 9, and 15 respectively, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a
judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: creating a new navigation map, and copying information in an original navigation map into the new navigation map; and covering the key frame data of each frame on the designated path. 
The limitations of creating, copying, and covering, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “creating, copying, and covering” in the context of this claim encompasses the user manually steps of evaluating the surrounding data while the robot is moving and generate, construct, and/or update a map of the surrounding environment accordingly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites
the following additional elements: A computer-implemented navigation map updating method for a robot executing on a processor steps of controlling the robot to move along a designated path after a successful relocalization of the robot, and recording key frame data of each frame on the designated path and a corresponding pose. Furthermore, claim 8 recites, a navigation map updating apparatus for a robot, comprising: a key frame data recording module, a key frame data covering module, a navigation map copying module. Also, claim 14 recites, a robot comprising: a memory; and a processor; wherein the memory stores a computer program executable on the processor, and the computer program comprises: instructions. The computer implementation, the processor, the updating apparatus, the modules and the memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating a map) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The robot, the controlling of the robot to move on the designated path, and the data recording while the robot is moving are all insignificant extra-solution activities that do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into  a practical application, the additional elements of using a processor with memory, computer implementation, and modules to perform generating the map amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, mentioning the applicability to a robot, the controlling of the motion of the robot, and the data recording are re-evaluated in this step and considered insignificant extra-solution activity in the form of data collection (for recording data while the robot is running), and the controlling of the robot is a generic way of linking the creating, copying, and covering functions to the applicability on the robot, such that nothing in the claims specifies that the controlling of the robot motion is an exclusively required condition for the map update to take place. Therefore, the claims are not patent eligible.
Dependent claims 2-7, 9-13, and 15-19 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 8, and 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN 110530368A; Examiner relied on English Translation attached herein) in view of CUI et al. (US 20200356582A1). 
Regarding claims 1, 8, and 14, Hu discloses a computer-implemented navigation map updating method for a robot (Page 1, Lines 40-45) comprising executing on a processor steps of: 
controlling the robot to move (Page 4, Line 21);
recording key frame data of each frame and a corresponding pose (Page 3, Lines 31-38; Page 14, Lines 9-39);
creating a new map (Page 8, Lines 4-9);
However, Hu does not explicitly state: 
controlling the robot to move along a designated path after a successful relocalization of the robot;
creating a new navigation map;
•	copying information in an original navigation map into the new navigation map and 
•	covering the key frame data of each frame on the designated path onto the new navigation map to obtain an updated navigation map.
On the other hand, CUI teaches:
controlling the robot to move along a designated path after a successful relocalization of the robot (Fig. 1: S110: “acquiring a current map and a corresponding current location data set constructed when a first movement device performs a navigation and movement operation in a physical space”; [0043]: “The current map contains coordinate information corresponding to an initial position of the first movement device, and coordinate information corresponding to obstacles sensed during a movement period and other geographical information”; Successful relocalization is broadly interpreted to reflect the initial location embedded within the current map acquired, i.e. since the current map containing the initial position is acquired, the relocalization is considered completed or successful; [0049]-[0050]),
creating a new navigation map ([0016]: new reference map), and 
copying information in an original navigation map into the new navigation map ([0015]: “adjusting the reference map or the current map until the two adjusted maps meet preset overlapping conditions, so as to determine the matched first location feature information and corresponding first location coordinate information in the reference location data set as well as second location feature information and corresponding second location coordinate information in the current location data set”; [0016]-[0017]: merging coordinates) and 
covering the key frame data of each frame on the designated path onto the new navigation map to obtain an updated navigation map ([0015]-[0017]: merging, fusion of feature location data which come from recorded keyframe data, denoted by paragraph [0014]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Hu reference, and include features from the CUI reference, such that the map is updated by merging or copying data from the original map to the new one. Doing so would enable a more efficient map update process, without wasting or missing information from the original/previous map. 
Regarding claims 2, 9, and 15, Hu discloses:
determining an odometer value of the key frame data of the first frame, the key frame data of the first frame is laser data of the first frame, determining an odometer value of the laser data of the current frame, calculating an estimated pose of the laser data of the current frame based on the odometer value of the laser data of the current frame and a pose and an odometer value of laser data of a previous frame of the current frame (Page 3, Lines 31-38; Page 14, Lines 9-39: When using adaptive Monte Carlo localization AMCL algorithm, estimating a pose at a current time based on the odometer information and the acquired laser point cloud data from a previous time pose (which reads on calculating an estimated pose of the current frame laser data based on an odometer value of the current frame laser data and a pose and an odometer value of a previous frame laser data of the current frame laser data); which is used for the purpose of estimating the current pose by odometry and the pose at the previous time)
collecting laser data of a current frame at a preset data collection frequency (Page 3, Lines 26-29), and 
matching the estimated pose of the laser data of the current frame with a preset probability grid map to obtain a precise pose of the laser data of the current frame, in response to the laser data of the current frame being the key frame data of the new frame (Page 5, Lines 2-19: “After the current pose is determined based on the above method, if a static obstacle or a moving object is added to the current environment, the positioning accuracy of the robot will be affected”; “When it is determined that the newly added laser point cloud data exists according to the acquired laser point cloud data and the currently occupied grid map”- which is equivalent to the laser data of the current frame being the key frame data of the new frame; “The occupied grid map in this embodiment is used to mark whether there is an obstacle at the grid position corresponding to the current environment. In this embodiment, a synchronous positioning and mapping SLAM algorithm can be used to generate an occupied grid map based on the acquired laser point cloud data. Each grid represents the probability of being occupied by an obstacle in the form of probability”). 
However, Hu does not explicitly state: the key frame data of the first frame after the successful relocalization.  
On the other hand, CUI teaches, the key frame data of the first frame after the successful relocalization ([0041]: See independent claims for the interpretation of successful relocalization);
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Hu reference and include features from the Cui reference, to collect keyframe data of the first frame after the successful relocalization. Doing so would enable an increased accuracy in the collected data with respect to the vehicle pose and location. 
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HU, CUI, in further view of Brogardh (US 20040254677 A1).
Regarding claims 3, 10, and 16, Hu discloses:
calculating a distance difference and determining the laser data of the current frame as the key frame data of the new frame, in response to the distance difference being greater than a preset distance threshold or the angle difference being greater than a preset angle threshold (Page 5, Lines 24-31).
However, Hu does not explicitly state calculate and an angle difference between the estimated pose of the laser data of the current frame and the pose of the reference key frame data.
On the other hand, Brogardh teaches calculating an angle difference between the estimated pose of the laser data of the current frame and the pose of the reference key frame data ([0047]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the hU reference and include features from the Brogardh reference.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HU, CUI, in further view of Lu (CN 107991683 A).
Regarding claims 4 and 17, Hu does not explicitly state:
using the estimated pose of the laser data of the current frame as an initial coordinate to perform an optimization matching with respect to the probability grid map so as to obtain the precise pose of the laser data of the current frame, in response to the accuracy of an odometer of the robot being greater than a preset accuracy threshold.
On the other hand, Lu teaches using the estimated pose of the laser data of the current frame as an initial coordinate to perform an optimization matching with respect to the probability grid map so as to obtain the precise pose of the laser data of the current frame, in response to the accuracy of an odometer of the robot being greater than a preset accuracy threshold (paragraphs 0025-0074 of the Lu reference: For the AMCL estimated poses mapped onto the grid probability map, the corresponding algorithm calculates the optimal poses ( which reads on using the estimated poses of the current frame laser data as initial coordinates and matching the probability grid map optimally to obtain the accurate poses of the current frame laser data). Therefore, the accuracy of the estimated pose is evaluated with respect to the odometer accuracy according to the original/previous situation)
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Hu reference and include features from the Lu reference, and rely of the accuracy of the estimated pose. Doing so would provide a further accurate map updating using the most accurate pose.
Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HU, CUI, in further view of Chang (CN 110333720A).
Regarding claims 6, 12, and 19, Hu does not explicitly state after the step of covering the key frame data of each frame on the designated path onto the new navigation map further comprises: 
covering pixels outside a laser beam as first type pixels in response to the pixels outside the laser beam being not the first type pixels, wherein the first type pixels are pixels representing an unknown area.
On the other hand, Chang teaches after the step of covering the key frame data of each frame on the designated path onto the new navigation map further comprises: covering pixels outside a laser beam as first type pixels in response to the pixels outside the laser beam being not the first type pixels, wherein the first type pixels are pixels representing an unknown area (Page 1, Lines 35- 38: points scanned by the laser beams are interpreted to read on the “pixels”; when a raster map is constructed using a laser data scan environment, the black area network is an occupied grid, the white area network is an unoccupied grid, and the gray is an unknown environment grid).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Hu reference and include features from the Chang reference. Doing so would guarantee the accuracy of the generation/update of the navigation map.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669